Title: To Alexander Hamilton from Benjamin Lincoln, 27 May 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, May 27, 1790. “Your circular letter of the 17th. instant on the importance of your receiving the earliest information when breaches of the revenue law should take place came to hand by the tuesday post.… About five weeks since information was given that two trunks of merchandise had been in the night landed from on board the Ship Neptune Capt James Scott from London. On search the two trunks were found in a barn in the north part of the town far distant from the Ship. Immediately on possessing the good we had them appraised that we might know whether their value did or did not exceed four hundred dollars. On finding that they were worth double that money, that they had not been entered, that they were landed in the night and without a permit we felt ourselves obliged to seize the Ship also and as the mate, the Captains Son, aided in landing the good we brought a suit against him for four hundred dollars which we suppose he forfeited in aiding others in landing the goods. After the Ship was libaled She was by order of the Judge appraised and bonds given for her value, Viz About three thousand six hundred & sixty dollars. We shall be able probably to prove that the good were taken out of the Ship & in a manner contrary to law & by the knowledge of the Captain. Her trial will be had the beginning of June.…”
